Citation Nr: 0939469	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease, status post coronary artery bypass graft with 
saphenous vein graft and aortic valve replacement.

2.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, status post 
bilateral iliac stent placement.

3.  Entitlement to service connection for bilateral carotid 
artery stenosis, status post bilateral stent placement.

4.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus.

5.  Entitlement to an effective date earlier than February 
17, 2004, for the award of service connection for type II 
diabetes mellitus.




REPRESENTATION

Appellant represented by:	Kenneth S. Kabb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The issues of entitlement to service connection for 
atherosclerotic heart disease, status post coronary artery 
bypass graft with saphenous vein graft and aortic valve 
replacement, peripheral vascular disease of the bilateral 
lower extremities, status post bilateral iliac stent 
placement, and bilateral carotid artery stenosis, status post 
bilateral stent placement, and entitlement to a rating in 
excess of 20 percent for type II diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Veteran's claim for entitlement to service connection 
for type II diabetes mellitus was received by VA on February 
17, 2005; there is no evidence of any earlier formal or 
informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 17, 
2005, for the award of service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.114, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in March 2005.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his underlying service 
connection claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The earlier effective date 
issue addressed in this decision arose from a notice of 
disagreement.  Therefore, no additional § 5103(a) notice was 
required.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim including matters related 
to the assignment of compensation level and effective date.  
Although the Veteran was not provided specific notice as to 
these matters, the record shows he has perfected appeals as 
to the compensation level and effective date assigned for his 
service-connected type II diabetes mellitus disability.  
Because of the decision in this case any deficiency in the 
initial notice to the Veteran of the duty to notify and duty 
to assist in claims as to these matters is harmless error.  
The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
this claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim
Laws and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2009).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2009).  The Court has 
also held that VA is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 
Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2009).

VA regulations establishing a presumption of service 
connection for type II diabetes mellitus are effective from 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

VA regulations provide effective-date rules for disability or 
death caused by a condition presumptively associated with 
herbicide exposure as required by orders of a United States 
district court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-6160 TEH 
(N.D. Cal.).  If a Nehmer class member, including a Vietnam 
veteran who developed herbicide-related type II diabetes 
mellitus, is entitled to disability compensation for that 
disease the effective date of the award will be as follows: 
(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has 
been awarded. Minor differences in the terminology used 
in the prior decision will not preclude a finding, based 
on the record at the time of the prior decision, that 
the prior decision denied compensation for the same 
covered herbicide disease. 
(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3)of this section. A claim will be 
considered a claim for compensation for a particular 
covered herbicide disease if: (i) The claimant's 
application and other supporting statements and 
submissions may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or  (ii) VA issued a 
decision on the claim, between May 3, 1989 and the 
effective date of the statute or regulation establishing 
a presumption of service connection for the covered 
disease, in which VA denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded. 
(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the 
day following the date of the class member's separation 
from active service. 
(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with Sections 
3.114 and 3.400.  
38 C.F.R. § 3.816 (2009).  

Analysis

Based upon the evidence of record, the Board finds an 
effective date earlier than February 17, 2005, for the award 
of service connection for type II diabetes mellitus is not 
warranted.  Although a VA medical record notes VA treatment 
records in 1991 revealed an elevated blood sugar level of 117 
that was indicative of an earlier onset of type II diabetes 
mellitus, there is no evidence of any earlier claims for 
service connection.  In fact, in his February 2005 VA 
application for compensation the Veteran denied having ever 
filed a claim with VA.  The Board notes that VA issued 
liberalizing regulations effective from July 9, 2001, 
establishing a presumption of service connection for type II 
diabetes mellitus as a result of herbicide exposure in the 
Republic of Vietnam, but that the Veteran's claim was not 
received until February 17, 2005, more than one year after 
the effective date of the law.  In accordance with the 
provisions of 38 C.F.R. § 3.114(a), if a claim is reviewed at 
the request of the claimant more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  As such, the RO appropriately 
assigned an effective date for the award of service 
connection for diabetes mellitus one year earlier than the 
date of the Veteran's claim, or February 17, 2004.  Based on 
the foregoing, therefore, the claim for entitlement to an 
earlier effective date must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an effective date earlier than February 17, 
2004, for the award of service connection for type II 
diabetes mellitus is denied.


REMAND

As to the remaining issues on appeal, the Board notes that 
the VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  The Veteran contends 
that his heart and peripheral vascular disease and bilateral 
carotid artery stenosis developed as a result of his service-
connected type II diabetes mellitus.  Although a July 2005 VA 
examiner found these disorders were more likely than not due 
to diabetes mellitus, the examiner also provided conflicting 
statements as to the effects of the Veteran's cigarette use 
concerning these matters.  The July 2005 VA examiner is not 
shown to have an acquired expertise in cardiology and the 
Board finds additional development by a medical specialist as 
to this matter is required.  Additionally, VA treatment 
records identified by the examiner as indicative of diabetes 
mellitus in 1991 are not included in the available record.  
The Veteran's service-connected type II diabetes mellitus has 
also not been adequately evaluated by VA examination as all 
of the rating criteria have not been addressed sufficiently 
for the Board to rate the Veteran's disability.  Therefore, 
further development as to these matters is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disabilities 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  The RO should obtain 
all pertinent VA treatment records dated 
before and after 1991 for the issues of 
diabetes mellitus and heart disorders, to 
include all applicable laboratory 
reports. 

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for 
an examination by a VA cardiology 
specialist for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that his 
atherosclerotic heart disease, peripheral 
vascular disease of the bilateral lower 
extremities, or bilateral carotid artery 
stenosis were incurred as a result of 
service or are proximately due to, the 
result of, OR permanently aggravated by a 
service-connected disability to include 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for a 
VA diabetes mellitus examination for an 
opinion as to the current nature and 
severity of his service-connected 
disability.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in VA's diabetes mellitus 
examination worksheet (revised September 
22, 2008).  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


